FILED
                             NOT FOR PUBLICATION                            NOV 02 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



ROBERT EARL FORT,                                No. 10-35752

               Plaintiff - Appellant,            D.C. No. 3:10-cv-00335-HU

  v.
                                                 MEMORANDUM *
MARK NOOTH; et al.,

               Defendants - Appellees.



                   Appeal from the United States District Court
                            for the District of Oregon
                   Michael W. Mosman, District Judge, Presiding

                            Submitted October 25, 2011 **

Before:        TROTT, GOULD, and RAWLINSON, Circuit Judges.

       Oregon state prisoner Robert Earl Fort appeals pro se from the district

court’s judgment dismissing his 42 U.S.C. § 1983 action alleging that prison

officers prevented him from timely filing his own supplemental brief in his state

habeas appeal where he was represented by appointed counsel. We have

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
jurisdiction under 28 U.S.C. § 1291. We review de novo the district court’s

dismissal under 28 U.S.C. § 1915(e)(2), Huftile v. Miccio-Fonseca, 410 F.3d 1136,

1138 (9th Cir. 2005), and § 1915A, Resnick v. Hayes, 213 F.3d 443, 447 (9th Cir.

2000). We affirm.

      The district court properly dismissed Fort’s action, after providing Fort with

notice of the deficiencies in his original complaint and granting leave to amend,

because the facts alleged do not constitute an Eighth Amendment violation, and

Fort had access to court-appointed counsel in his state habeas case. See Farmer v.

Brennan, 511 U.S. 825, 834 (1994) (to violate the Eighth Amendment, “a prison

official’s act or omission must result in the denial of the minimal civilized measure

of life’s necessities” (citation and internal quotation marks omitted)); United States

v. Wilson, 690 F.2d 1267, 1271-72 (9th Cir. 1982) (availability of court-appointed

counsel satisfies the constitutional obligation to provide meaningful access to the

courts).

      Fort’s remaining contentions are unpersuasive.

      AFFIRMED.




                                           2                                    10-35752